Citation Nr: 1616062	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  12-04 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife

ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1999.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned in February 2016.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for hypertension was denied in a September 2005 rating decision. The Veteran was notified of this action and of his appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year thereafter.

2. Additional evidence has since been received relating to unestablished facts necessary to substantiate this claim.

3. The Veteran's hypertension is related to his active military service. 


CONCLUSIONS OF LAW

1. The September 2005 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).

2. New and material evidence to reopen the claim for service connection for hypertension has been received. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2015).

3. Hypertension was incurred inservice.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision below any error related to the Veterans Claims Assistance Act (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Claims to Reopen

A September 2005 rating decision denied entitlement to service connection for hypertension. The Veteran did not perfect a timely appeal following that decision or submit new and material evidence within a year thereof. Hence, the September 2005 rating decision is final. 38 U.S.C.A. § 7105.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In support of the claims to reopen the appellant has submitted September 2010 and May 2012 private medical opinions from Milnes Henson, M.D., who reported reviewing the appellant's service treatment records, and statements from family members.  Dr. Henson further identified specific periods during the appellant's active duty service when his blood pressure was in the hypertensive range.  Based on this evidence, as well as his own current treatment of the appellant for hypertension, Dr. Henson opined that the Veteran had hypertension during his active military service and that his current hypertension is related to the hypertension he had during active military service.  This evidence suggesting a link between hypertension and active military service is new and material. 38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.

Service Connection

In this case, the service treatment records show that the Veteran had multiple blood pressure readings that were in the hypertensive range.  While the appellant was not diagnosed with hypertension inservice, at retirement, or at a March 2000 general medical examination the evidence shows that the Veteran is currently diagnosed with hypertension and Dr. Milnes Henson specifically linked that disorder to service and provided reasoning for that opinion.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As there is no competent medical opinion evidence to the contrary service connection is in order.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")..  

The benefit sought on appeal is allowed.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for hypertension is reopened.

Entitlement to service connection for hypertension is granted.


REMAND

The Veteran contends that his erectile dysfunction is related to his service-connected disorders, including the medications used to treat those disorders.  The Veteran has not been afforded a VA medical examination for this claim, and one is in order before reaching the merits of this claim.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA medical examination to determine the nature and etiology of his erectile dysfunction. The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand. The examiner must specify in the report that these records have been reviewed. 

The examiner is to conduct a detailed review of the Veteran's pertinent medical history and current complaints in order to determine the nature and etiology of any diagnosed erectile dysfunction.  A complete rationale for any opinions expressed must be provided. 

The examiner is to opine whether it is at least as likely as not that the Veteran's erectile dysfunction is related to his active military service.  If not, the examiner must opine whether it is at least as likely as not that erectile dysfunction is either caused or permanently aggravated by his service-connected disabilities, either singularly or in combination.  The appellant's service connected disorders include, but are not limited to, major depression, hypertension, obstructive sleep apnea, and a left varicocele.  The examiner must specifically discuss the impact of medications used to treat the Veteran's service-connected disabilities. 

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

3. After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. The AMC/RO must ensure that the examiners documented their consideration of Virtual VA. If any report is deficient in any manner, the RO must implement corrective procedures at once. Then readjudicate the claim, considering all evidence of record. If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


